Case 18-10021-SMT         Doc 187    Filed 04/27/20 Entered 04/27/20 10:18:33            Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

 In re:                               )
                                      )
 PIERRE PHILIPPE BARKATS              )               Case No. 14-00053
                                      )               Chapter 7
                  Debtor.             )
                        _____________ )
                                      )
 WENDELL W. WEBSTER, TRUSTEE          )
                                      )
                  Plaintiff,          )
                                      )
      v.                              )               Adversary No. 18-10021
                                      )
 RONDI WALKER, et al                  )
                                      )
                  Defendants.         )
                        _____________ )

                     TRUSTEE’S RESPONSE TO MOTION TO INTERVENE

          Wendell W. Webster, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate of Pierre

 Philippe Barkats (“Debtor”), by and through his undersigned counsel, hereby responds to the

 Motion to Intervene filed by Candela Corporation, a judgment creditor of the Debtor’s former

 spouse, Dr. Rondi Walker, as follows:

          1.     On September 6, 2019, the Trustee sold the real property owned by the Debtor and

 his former spouse, Dr. Rondi Walker, located at 3241 Woodland Drive, NW, Washington, D.C.

 20008, previously known as 3232 Garfield Street, NW, for $2.85 million.

          2.     The Trustee is currently holding $1,962,932.53 in escrow pending a final ruling by

 this Court.

          3.     Upon learning of Candela Corporation’s judgment against Dr. Walker, the Trustee

 recommended that Candela Corporation intervene in this case.

          4.     The Trustee has no objection to Candela Corporation being joined as a party in this
Case 18-10021-SMT       Doc 187    Filed 04/27/20 Entered 04/27/20 10:18:33            Desc Main
                                  Document     Page 2 of 3



 case. This Court will determine if Candela Corporation’s claim will be paid out of Dr. Walker’s

 share.

                                                    Respectfully Submitted,

                                                    WEBSTER & FREDRICKSON, PLLC

                                                    /s/ Natalie S. Walker
                                                    Natalie S. Walker, Esq., #499276
                                                    1775 K Street, N.W.
                                                    Suite 290
                                                    Washington, D.C. 20006
                                                    (202) 659-8510




                                               2
Case 18-10021-SMT         Doc 187     Filed 04/27/20 Entered 04/27/20 10:18:33              Desc Main
                                     Document     Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of April, 2020, a true and correct copy of the foregoing
 Trustee’s Response to Motion to Intervene was served by way of the Court’s Electronic Filing
 System (ECF) on all interested parties.



                                                       /s/ Natalie S. Walker
                                                       Natalie S. Walker, Esq.
